FARMER, J.
D & H Distributing Company and Brunswick Enterprises rented commercial space from a building owned by Huttig Sash and Door Company, which also operated a business on the premises. Whem a visitor to Brunswick’s office fell on a walkway in front of D & H’s and Brunswick’s businesses, he sued D & H, Brunswick, and Huttig. The trial court granted summary judgment in Huttig’s favor, and D & H appealed.
Questions of fact exist regarding the precise location of the fall and whether Huttig exercised control over the area or contracted that responsibility away to one or both of its tenants. While the lease between Huttig. and Brunswick is in the record, the lease between Huttig and D & H is not. This Court cannot assume what the terms of the Huttig/D & H lease may or may not be. Because genuine issues of material fact remain, summary judgment in Huttig’s favor was inappropriate. See Moore v. Morris, 475 So.2d 666 (Fla.1985).
REVERSED AND REMANDED.
POLEN and HAZOURI, JJ., concur.